


110 HR 2995 IH: Small Business Liability Reform Act of

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2995
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2007
			Mr. Chabot (for
			 himself, Mr. Akin,
			 Mr. Bartlett of Maryland,
			 Mr. Boren,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Conaway,
			 Mr. Feeney,
			 Mr. Franks of Arizona,
			 Mr. Gingrey,
			 Mr. Miller of Florida,
			 Mrs. Musgrave,
			 Mr. Pitts,
			 Mr. Walberg, and
			 Mr. Weldon of Florida) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide small businesses certain protections from
		  litigation excesses.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Liability Reform Act of
			 2007.
		2.FindingsCongress finds that—
			(1)the defects in the
			 United States civil justice system have a direct and undesirable effect on
			 interstate commerce by decreasing the availability of goods and services in
			 commerce;
			(2)the spiraling
			 costs of litigation and the magnitude and unpredictability of punitive damage
			 awards and noneconomic damage awards have continued unabated for at least the
			 past 30 years;
			(3)the Supreme Court
			 of the United States has recognized that a punitive damage award can be
			 unconstitutional if the award is grossly excessive in relation to the
			 legitimate interest of the government in the punishment and deterrence of
			 unlawful conduct;
			(4)just as punitive
			 damage awards can be grossly excessive, so can it be grossly excessive in some
			 circumstances for a party to be held responsible under the doctrine of joint
			 and several liability for damages that party did not cause;
			(5)as a result of
			 joint and several liability, entities including small businesses are often
			 brought into litigation despite the fact that their conduct may have little or
			 nothing to do with the accident or transaction giving rise to the lawsuit, and
			 may therefore face increased and unjust costs due to the possibility or result
			 of unfair and disproportionate damage awards;
			(6)due
			 to high liability costs and unwarranted litigation costs, small businesses face
			 higher costs in purchasing insurance through interstate insurance markets to
			 cover their activities; and
			(7)legislation to
			 address these concerns is an appropriate exercise of the powers of Congress
			 under clauses 3, 9, and 18 of section 8 of article I of the Constitution of the
			 United States, and the 14th amendment to the Constitution of the United
			 States.
			3.DefinitionsIn this Act:
			(1)Crime of
			 violenceThe term crime of violence has the same
			 meaning as in section 16 of title 18, United States Code.
			(2)DrugThe
			 term drug means any controlled substance (as defined in section
			 102 of the Controlled Substances Act
			 (21 U.S.C. 802)) that was not legally prescribed for use by the defendant or
			 that was taken by the defendant other than in accordance with the terms of a
			 lawfully issued prescription.
			(3)Economic
			 lossThe term economic loss means any pecuniary loss
			 resulting from harm (including the loss of earnings or other benefits related
			 to employment, medical expense loss, replacement services loss, loss due to
			 death, burial costs, and loss of business or employment opportunities) to the
			 extent recovery for such loss is allowed under applicable State law.
			(4)HarmThe
			 term harm means any physical injury, illness, disease, or death or
			 damage to property.
			(5)International
			 terrorismThe term international terrorism has the
			 same meaning as in section 2331 of title 18, United States Code.
			(6)Noneconomic
			 lossThe term noneconomic loss means loss for
			 physical or emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service), injury
			 to reputation, or any other nonpecuniary loss of any kind or nature.
			(7)PersonThe
			 term person means any individual, corporation, company,
			 association, firm, partnership, society, joint stock company, or any other
			 entity (including any governmental entity).
			(8)Punitive
			 damagesThe term punitive damages means damages
			 awarded against any person or entity to punish or deter such person, entity, or
			 others from engaging in similar behavior in the future. Such term does not
			 include any civil penalties, fines, or treble damages that are assessed or
			 enforced by an agency of State or Federal government pursuant to a State or
			 Federal statute.
			(9)Small
			 business
				(A)In
			 generalThe term small business means any
			 unincorporated business, or any partnership, corporation, association, unit of
			 local government, or organization that has fewer than 50 full-time employees as
			 determined on the date the civil action involving the small business is
			 filed.
				(B)Calculation of
			 number of employeesFor purposes of subparagraph (A), the number
			 of employees of a subsidiary of a wholly owned corporation includes the
			 employees of—
					(i)a
			 parent corporation; and
					(ii)any
			 other subsidiary corporation of that parent corporation.
					(10)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, any other territory or possession of the
			 United States, or any political subdivision of any such State, commonwealth,
			 territory, or possession.
			4.Limitation on
			 punitive damages for small businessesExcept as provided in section 6, in any
			 civil action against a small business, punitive damages may, to the extent
			 permitted by applicable Federal or State law, be awarded against the small
			 business only if the claimant establishes by clear and convincing evidence that
			 conduct carried out by that defendant with a conscious, flagrant indifference
			 to the rights or safety of others was the proximate cause of the harm that is
			 the subject of the action.
		5.Limitation on
			 joint and several liability for noneconomic loss for small businesses
			(a)General
			 RuleExcept as provided in section 6, in any civil action against
			 a small business, the liability of each defendant that is a small business, or
			 the agent of a small business, for noneconomic loss shall be determined in
			 accordance with subsection (b).
			(b)Amount of
			 Liability
				(1)In
			 generalIn any civil action described in subsection (a)—
					(A)each defendant
			 described in that subsection shall be liable only for the amount of noneconomic
			 loss allocated to that defendant in direct proportion to the percentage of
			 responsibility of that defendant (determined in accordance with paragraph (2))
			 for the harm to the claimant with respect to which that defendant is liable;
			 and
					(B)the court shall
			 render a separate judgment against each defendant described in that subsection
			 in an amount determined under subparagraph (A).
					(2)Percentage of
			 responsibilityFor purposes of determining the amount of
			 noneconomic loss allocated to a defendant under this section, the trier of fact
			 shall determine the percentage of responsibility of each person responsible for
			 the harm to the claimant, regardless of whether or not the person is a party to
			 the action.
				6.Exceptions to
			 limitations on liabilityThe
			 limitations on liability under sections 4 and 5 do not apply—
			(1)to any defendant
			 whose misconduct—
				(A)constitutes—
					(i)a
			 crime of violence; or
					(ii)an
			 act of international terrorism;
					(B)results in
			 liability for damages relating to the injury to, destruction of, loss of, or
			 loss of use of, natural resources described in—
					(i)section
			 1002(b)(2)(A) of the Oil Pollution Act of 1990 (33 U.S.C. 2702(b)(2)(A));
			 or
					(ii)section
			 107(a)(4)(C) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9607(a)(4)(C));
					(C)involves—
					(i)a
			 sexual offense, as defined by applicable State law; or
					(ii)a
			 violation of a Federal or State civil rights law;
					(D)occurred at the
			 time the defendant was under the influence (as determined under applicable
			 State law) of intoxicating alcohol or a drug, and the fact that the defendant
			 was under the influence was the cause of any harm alleged by the plaintiff in
			 the subject action; or
				(2)to any cause of
			 action which is brought under the provisions of title 31, United States Code,
			 relating to false claims (31 U.S.C. 3729–3733) or to any other cause of action
			 brought by the United States relating to fraud or false statements.
			7.Preemption and
			 election of State nonapplicability
			(a)PreemptionSubject
			 to subsection (b), this title preempts the laws of any State to the extent that
			 State laws are inconsistent with this title.
			(b)Election of
			 State Regarding NonapplicabilityThis title does not apply to any
			 action in a State court against a small business in which all parties are
			 citizens of the State, if the State enacts a statute—
				(1)citing the
			 authority of this subsection;
				(2)declaring the
			 election of such State that this title does not apply as of a date certain to
			 such actions in the State; and
				(3)containing no
			 other provision.
				8.Effective
			 dateThis Act shall take
			 effect with respect to any civil action commenced after the date of the
			 enactment of this Act without regard to whether the harm that is the subject of
			 the action occurred before such date.
		
